Title: To James Madison from James Yard, 28 October 1800
From: Yard, James
To: Madison, James


Dear sir
Philada. Oct. 28. 1800
On the 20th. Inst. I forwarded by the Schooner Elizabeth, James Allen Master, 20 Cases of Madeira Wine containing in all 22 Dozn.—put up with great Care. As I had mislaid your Letter of Directions I was forced to address these Cases to a Mr. Wm Wilson with orders to hold them at your Disposal which I hope may prove of no Inconvenience. This Gentleman is Said to be a respectable Man at Frederickbg.
You will no Doubt consider this as a Trouvaille; as you must have long Since have given over every Hope of Seeing one Drop of this Deposit. Our friend Monro is in the same situation with this Difference that he has got angry with me. In fact I did not think that we were so near to the Triumph of Republicanism or I Should have been more attentive both to you & him. But if I can but hear of the safe arrival of the Wine I Shall be certain of being again restored by this powerful Advocate to your & his good Graces.
You may remember that by an Accident to your pipe, it was diminished. Mr. Monro Said that an equal Division should take place. I have not altogether followed this order, for you have 22 & he 23 Dozen—of your own that which was drawn without stirring the Cask is sealed, the Residue is only corked in the common Way. You have the very Dregs. The Bottles having a string around the Neck are of Mr. Monros pipe.
You will expect my opinion of this little Shipment. I give it in unqualified Terms. Madeira Wine of this Age cannot be better. In three years it will not be exceeded by an Wine in the Universe. It was my fear that this precious Liquor would be prematurely consumed that induced me to keep it back ’till I thought it fit for Use, which it will now be in one year. To this Account only I beg you to place my seeming Inattention. I hope you will believe me sincere when I assure you that the Sentiments, with which I was early impressed on your subject, have remained undiminished & unchanged. I am very respectfully Dr. sir Your obd servt.
James Yard
